Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Palmetto GBA, ) Date: July 30, 2008

)
Petitioner, )
)

-Vv.- ) Docket Nos. C-06-127

) C-06-128

Villages of Bentleyville, Moreland ) C-06-129
Hills, and South Russell, )

) Decision No. CR1824
Respondents. )
)

DECISION

Palmetto GBA, Petitioner, appealed the decision by a carrier-hearing officer to allow the
Villages of Bentleyville, Moreland Hills, and South Russell, Ohio, Respondents, to retain their
Medicare Provider Identification Numbers (PINs). For the reasons discussed below, I
reverse the decision of the carrier-hearing officer and find that Petitioner was entitled to
revoke Respondents’ Medicare PINs.

I. BACKGROUND

Petitioner, the Centers for Medicare & Medicaid Services (CMS) contractor for provider
enrollments, is the Medicare carrier that processes, among other services, supplier
enrollment applications for Ohio ambulance suppliers and determines whether claims for
ambulance services meet Medicare requirements for payment. Each Respondent is a
municipal corporation in the State of Ohio. Each of the Respondents entered into a Fire
Protection and Emergency Medical Service Agreement with the Chagrin Falls Volunteer
Firemen’s Association (Association). See, e.g., Respondents’ Exhibit (R. Ex.) 1. Under
these agreements the Association provides emergency medical services, with leased
ambulance vehicles and EMS crew members employed by the Association, to
Respondents for a fixed rate.

2

Each Respondent submitted a Medicare Federal Health Care Provider Enrollment
Application to be an ambulance supplier to Petitioner. See, e.g., R. Ex. 2.

Based on the information submitted by each Respondent, Petitioner determined that each
Respondent was eligible as a Medicare ambulance supplier and issued a Medicare PIN to
each Respondent. R. Ex. 6. On March 23, 2005, however, Petitioner revoked
Respondents’ Medicare PINs on the basis that Respondents failed to meet the conditions
for coverage of ambulance services set forth at 42 C.F.R. § 410.41(c)(2).. R. Ex. 7.
Specifically, Petitioner stated that “Medicare has learned that licensure and ambulance
information submitted by [Respondents] actually belongs to the Chagrin Falls Suburban
Volunteer Fire Department.” Jd. On May 9, 2005, Respondents made a consolidated
request for a hearing before a carrier-hearing officer. R. Ex. 8. On June 9, 2005, the
carrier-hearing officer, finding that Respondents met the applicable Medicare
requirements as ambulance suppliers, issued a decision reinstating Respondents’
Medicare PINs. R. Ex. 9.

On August 4, 2005, Petitioner appealed the carrier-hearing officer’s decision. The case
was assigned to me for a hearing and a decision. On February 22, 2006, I conducted a
telephone pre-hearing conference with the parties, wherein the parties agreed that this
dispute involved purely legal issues which could be decided on the basis of written
submissions without the need for an in-person hearing. Respondents then filed a motion
to dismiss, accompanied by 13 exhibits (R. Exs. 1 - 13). Petitioner filed a reply to the
motion to dismiss and a cross-motion for summary disposition, accompanied by nine
exhibits (CMS Exs. | - 9). Respondents then filed a response to Petitioner’s cross-
motion.

As neither party objected to any of the opposing party’s exhibits, I admit into the record
Respondents’ exhibits 1 - 13 and Petitioner’s exhibits | - 9.
II. ISSUES
The issues presented in this case are:
1. Whether I have jurisdiction over this case.
2. Whether Petitioner’s appeal was timely filed.

3. Whether Respondents are entitled to PINs because they have met the
applicable legal standards to qualify as Medicare ambulance suppliers.
3

Ill. FINDINGS OF FACT AND CONCLUSIONS OF LAW

I make findings of fact and conclusion of law (Findings) to support my decision in this
case. I set forth each Finding below in boldface italics as a separate heading and I discuss
each finding in detail.

1. Ihave jurisdiction to resolve this dispute.

Part 498 of 42 C.F.R. sets out the appeals procedures for determinations that affect
participation in the Medicare program. Subpart D of Part 498 further sets out the
procedures for a hearing before an administrative law judge (ALJ). Respondents argue
that I do not have jurisdiction to review this matter because Petitioner is not an affected
party, under 42 C.F.R. § 498.40, that may request a hearing before an ALJ. An “affected
party” is defined at 42 C.F.R. § 498.2 as “a provider, prospective provider, supplier,
prospective supplier, or practitioner that is affected by an initial determination or by any
subsequent determination or decision issued under this part, and ‘party’ means the
affected party or CMS . . ., as appropriate.” Respondents contend that Petitioner, as a
CMS contractor, does not fall within this definition of an “affected party” with the
consequence that I do not have the authority to resolve any dispute between Respondents
and Petitioner.

In response, Petitioner correctly points out that I have jurisdiction over this matter not
directly through Part 498, but rather pursuant to 42 C.F.R. § 405.874. This regulation sets
out the procedures for the appeals of carrier decisions that Medicare supplier standards
have not been met. Originally, jurisdiction over the supplier enrollment appeals resided
with CMS, as detailed in 42 C.F.R. § 405.874(c). As to what party may initiate the
appeals procedure, the regulations provide that after a hearing officer’s decision, the
notice of the hearing officer’s decision --

must include information about the supplier’s further right to appeal, the
carrier’s right to appeal, the date by which the appeal must be filed . . . and
the address to which the appeals must be sent in writing. Either the carrier
or the entity may appeal the hearings officer’s decision to CMS.

42 C.F.R. § 405.874(c) (emphasis added).

The Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (MMA),
section 936 (Pub. L. No. 108-173) modified the process for appealing decisions by
hearing officers involving the awarding of a Medicare PIN. The MMA transferred that
jurisdiction from CMS to the Departmental Appeals Board and required that the appeals
be governed by the procedures set forth in 42 C.F.R. Part 498.
4

This change in authority over the appeals process is detailed in the Medicare Program
Integrity Manual, IOM 100-8. Discussing the appeals procedures for suppliers, this
Manual provides:

The appeals process can be found at 42 CFR § 405.874. The administrative
appeals process includes the right to a Medicare contractor hearing before a
hearing officer who was not involved with the original contractor
determination, the right to seek a hearing before an Administrative Law
Judge (ALJ), the right to review of the ALJ decision by the Departmental
Appeals Board, and the right to judicial review.

Chapter 10, § 19.

Thus, Petitioner, as a carrier, had the right under 42 C.F.R. § 405.874 to appeal an
adverse decision by a hearing officer, and, pursuant to the changes made by the MMA,
that appeal will be heard by an ALJ under the procedures set forth in 42 C.F.R. Part 498.
Accordingly, I find that I have jurisdiction over this matter.

2. Petitioner’s appeal was timely filed.

Respondents contend that, even if I were to find that I had jurisdiction over this matter,
Petitioner nevertheless filed its hearing request in an untimely manner under 42 C.F.R.
Part 498. Respondents cite to 42 C.F.R. § 498.40(a)(2), which requires that a hearing
request be filed within 60 days from receipt of an adverse determination. Indeed, the
earing officer’s decision was dated June 9, 2005, and directed Petitioner that, if it wished
to appeal the decision, it had to file its appeal within 60 days (by August 6, 2005). R. Ex.
9, at 3. Respondents argue that Petitioner, however, did not file a procedurally proper
earing request until December 1, 2005. R. Ex. 4. Respondents acknowledge that
Petitioner did file an initial hearing request on August 4, 2005 (R. Ex. 10), but maintain
that the request was rejected on procedural grounds (R. Ex. 11) and that Petitioner did not
request an extension to file its appeal until October 27, 2005, 51 days after the rejection
was sent. R. Ex. 12. According to Respondents, it was not until December 1, 2005, that
Petitioner submitted a formal request for an ALJ review of the hearing officer’s decision.
P. Ex. 5.

Respondents’ arguments are not persuasive. Petitioner did file a timely appeal on August
4, 2005. That letter identified the issues in the hearing officer’s decision with which
Petitioner disputed and specified the basis for its position, thereby conforming with the
requirements set forth at 42 C.F.R. § 498.40(b). The September 6, 2005 letter from a
Civil Remedies Division (CRD) staff paralegal, characterized by Respondents as a
rejection of Petitioner’s appeal request, was not, in fact, an explicit rejection of

5

Petitioner’s hearing request, but rather constituted directions on how Petitioner could
perfect its appeal in light of new procedures and guidelines for appeals in Medicare
supplier enrollment cases instituted by the CRD. Upon receipt of this letter, Petitioner
requested an extension of time in which to perfect its hearing request. This office,
however, failed to respond to Petitioner’s request. It was not until Petitioner re-filed its
appeal, in accord with the new procedures, that the CRD subsequently docketed and
formally acknowledged this matter on January 19, 2006. This delay in acknowledging
Petitioner’s appeal was due to circumstances beyond Petitioner’s control and in no way
was Petitioner’s fault, and thus constitutes “good cause” under 42 C.F.R. § 498.40(c) for
accepting Petitioner’s hearing request. Hillcrest Healthcare, LLC, DAB CR976, at 6
(2002). I thus find that Petitioner’s appeal was timely filed.

3. Respondents are not entitled to Medicare billing numbers because they
failed to meet the applicable legal standards to qualify as Medicare
ambulance suppliers.

Among the benefits provided under Medicare Part B are ambulance services. 42 C.F.R.

§ 410.10(). Medicare Part B covers ambulance services provided that “[t]he supplier
meets the applicable vehicle, staff, and billing and reporting requirements of § 410.41...
.” 42 C.F.R. § 410.40(a)(1). The requirements for a supplier of ambulance services are
accordingly set forth at 42 C.F.R. § 410.41. The vehicle used as an ambulance must meet
certain requirements, as do the crew that staffs the ambulance. 42 C.F.R. § 410.41(a) and
(b). Additionally, an ambulance supplier must comply with the following billing and
reporting requirements:

(2) Upon a carrier’s request, complete and return the ambulance supplier
form designated by CMS and provide the Medicare carrier with
documentation of compliance with emergency vehicle and staff licensure
and certification requirements in accordance with State and local laws.

42 C.F.R. § 410.41(c)(2). Most significant to this matter, the services must be furnished
by the entity specified in 42 C.F.R. § 410.40. 42 C.F.R. § 410.12(a)(2).

CMS revoked Respondents’ PINs because both the ambulance and pharmacy licenses
involved in the delivery of the ambulance services at issue belonged to the Chagrin Falls
Volunteer Firemen’s Association and not to Respondents.

Respondents argue that they are entitled to Medicare PINs because they met all the legal
and regulatory requirements for Medicare participation as an ambulance supplier and
because Petitioner has provided no legal basis for the revocation of their Medicare PINs.
6

Respondents maintain that Petitioner has taken a position here that conflicts with the
stated CMS intention to defer to state and local laws governing ambulance vehicles and
their staffing. Respondents further argue that Petitioner’s position thus raises federalism
issues, as well as estoppel issues, as Petitioner was aware of the applicable license
information when it first approved Respondents’ PINs.

I find Respondents’ arguments unavailing.

At the heart of Respondents’ arguments is their belief that they have met all the
regulatory requirements as ambulance services providers. Respondents maintain that it is
undisputed that the emergency vehicles they used are registered in the State of Ohio and
are designed and equipped to comply with state and local laws governing emergency
vehicles. Furthermore, according to Respondents, it is likewise undisputed that the
ambulance crews are properly certified by the State of Ohio and legally authorized to
operate any and all lifesaving equipment onboard the ambulances. Therefore, in
Respondents’ view, there is no question that the ambulance services provided under their
agreements with the Association qualified as ambulance services under 42 C.F.R.

§ 410.41, and thus eligible for Medicare reimbursement. Respondents contend that there
is no requirement under the regulations that the supplier of ambulance services actually
own the vehicles or actually employ the ambulance staff, but only that the supplier submit
documentation showing compliance with vehicle and staff license and certification
requirements. Respondents analogize their situation to Part A of Medicare, which allows
hospitals to bill for ambulance services whether the hospitals themselves furnish the
ambulances directly or use them under arrangements with other entities actually holding
the relevant licenses. Respondents suggest that, since the regulations permit such
arrangements under Part A, the same rules and benefits should equally be permitted under
Part B.

In their arguments, however, Respondents overlook the connection in the regulations
between the requirements of ambulance services stated in 42 C.F.R. § 410.41 and the
regulatory requirement as to who must provide those ambulance services. Nowhere in
their arguments do Respondents address 42 C.F.R. § 410.12, which requires, at subsection
(a)(2), that the ambulance services must, in order to qualify as Medicare services, be
furnished by the entity specified at 42 C.F.R. § 410.40, the entity that meets the
requirements of section 410.41 and that actually furnishes the ambulance services.
Therefore, when read as whole, the regulations clearly require that the only entity that
qualifies as an ambulance supplier is the entity that meets the requirements of section
410.41 and that actually furnishes the ambulance services.
7

This interpretation is bolstered by the definition in the regulations of a “supplier” as an
entity other than a provider that furnishes health care services under Medicare. 42 C.F.R.
§ 400.202. Thus, by definition, the supplier is the entity that furnishes the services, not
the entity that contracts with another entity such as the Association to furnish the services.
Furthermore, this interpretation is consistent with CMS’s ambulance coverage policy set
forth in Chapter 10 of the Medicare Benefit Policy Manual, which fortifies Petitioner’s
argument that Respondents do not qualify as Medicare Part B suppliers of ambulance
services:

The Medicare ambulance benefit is a transportation benefit and without a
transport there is no payable service. When multiple ground and/or air
ambulance providers/suppliers respond, payment may be made only to the
ambulance provider/supplier that actually furnishes the transport.

CMS. Ex. 8 (emphasis added).

Thus, I find that under the regulations the Respondents did not furnish the ambulance
services and accordingly are not entitled to Medicare PINs. It is in fact the Association
that owned the vehicles, employed the ambulance crews, and actually furnished the
ambulance services. Thus, only the Association, provided it has a Medicare PIN, may bill
Medicare and receive Medicare payments for services it furnishes to Respondents’
citizens.

Additionally in their motion to dismiss, Respondents advanced several arguments that I
find that I am either without authority to address or are not relevant to the central issue
before me. For example, Respondents put forth the argument that Petitioner’s actions
violate standards of federalism, in that the Medicare ambulance supplier standards set
forth at 42 C.F.R. § 410.41 impose additional licensure and certification standards not
required by Ohio state law, thereby violating Ohio’s police powers. Petitioner, however,
does not dispute that under section 410.41 Medicare does defer to state law in the
determination whether a vehicle or staff members meet licensure standards. Rather, the
issue, again, is who can be paid for those services. I thus find that Respondents’
federalism argument is not relevant to this inquiry.

Respondents also raise arguments concerning the reassignment rights to Medicare
payments. Once again, that is not the issue before me. The basis for the revocation of
Respondents’ PINs was the determination that Respondents were not the ambulance
suppliers that actually provided services. Furthermore, any overpayment to Respondents
that might have resulted from their claims for ambulance services is not before me.
8

Respondents further maintain that Petitioner should be estopped from now revoking
Respondents’ PINs since Petitioner initially determined that they were qualified to
provide ambulance services and Respondents reasonably relied on that guidance. As
Petitioner points out, the fact that Petitioner may have mistakenly granted PINs to
Respondents does not mean that Respondents are entitled to continue using those PINs.
The sole issue before me is whether Respondents are entitled to Medicare PINs.
Furthermore, it is well settled that, while the Supreme Court has not ruled that estoppel
will never lie against the government, the decisions of the Court make clear that equitable
estoppel will not lie against the government, or here the government’s contractor, in cases
involving benefits to be paid from the Treasury, particularly in the complicated area of
Medicare. See Office of Personnel Management v. Richmond, 496 U.S. 414 (1990);
Heckler v. Community Health Services of Crawford County, Inc., 467 U.S. 51 (1984).

IV. CONCLUSION

For the reasons discussed above, I reverse the decision of the carrier-hearing officer and
find that Respondents are not entitled to Medicare PINs as suppliers of ambulance
services.

/s/
Alfonso J. Montano
Administrative Law Judge

